 APEX LINEN SERVICE OF COLUMBUS, INC.305NOTE.-We will notify James C. Young and Berlin V.Lokey if they are presentlyserving in the Armed Forces of the United States, of their right to full reinstatementupon application in accordance with the Selective Service Act, and the UniversalMilitary Training and Service Act of 1948,as amended,after discharge from theArmed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 746 Fed-eralOffice Building, 167 North Main Street,Memphis, Tennessee,Telephone No.534-3161, if they have any questions concerning this notice or if they have infor-mation that its provisions are being violated.Apex Linen Service of Columbus,Inc.andLaundry, Dry Cleaningand Linen Workers International Union, Local218.Case No.10-CA-5547.February 26, 1965DECISION AND ORDEROn May 27, 1964, Trial Examiner Max Rosenberg issued his Deci-sion in the above-entitled case, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices vio-lative of Section 8(a) (5) and (1) of the National Labor RelationsAct, as amended, and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.General Counsel filed exceptions to theDecision and a supporting brief and Respondent filed a cross-excep-tion and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The Board has considered the Decision, the exceptions, the cross-exception and briefs, and the entire record in the case, and herebyadopts the Trial Examiner's findings, conclusions, and recommen-dations.ORDERPursuantto Section 10(c) of the National Labor Relations Act,as amended,the National Labor Relations Board hereby adopts asits Order, the Order recommended by the Trial Examiner and ordersthat Respondent, Apex Linen Service of Columbus, Inc., its officers,agents, successors,and assigns, shall take theactionset forth in theTrial Examiner's Recommended Order.151 NLRB No. 34.783-133-66-vol. 151-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heard before Trial ExaminerMax Rosenberg in Atlanta,Georgia, on February 13, 1964, on complaint of theGeneral Counsel of the National Labor Relations Board and answer of Apex LinenService of Columbus, Inc., herein called the Respondent.'The sole issue framedby the pleadings is whether Respondent refused to bargain in violation of Section8(a)(5) of the Act by closing its plant without prior notice to or consultation withLaundry, Dry Cleaning and Linen Workers International Union, Local 218, hereincalled the Union,which was the duly designated collective-bargaining representativeof an appropriate unit of Respondent'semployees during the times material.Atthe conclusion of the hearing,the parties waived oral argument.Briefs have beenfiled by the General Counsel and the Respondent,which have been duly considered.Upon the entire record and my observation of the witnesses,I hereby make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAt the times material herein, Respondent was a Georgia corporation with its prin-cipal office and place of business at Columbus,Georgia, where it engaged in thelinen rental service businessDuring these times,Respondent was one of threewholly owned and controlled subsidiaries of Apex Corporation,2a Georgia corpora-tion maintaining its principal office and place of business at Atlanta,Georgia, whereit also engaged in the linen rental service business.During the annual period mate-rial to this proceeding,Respondent performed services outside the State of Georgiavalued in excess of $50,000The complaint alleges, the amended answer admits,and I find that Respondent was engaged in commerce within the meaning of Section2(6) and(7) of the Act11.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE ISSUE AND THE EVENTSThe General Counsel contends that Respondent unlawfully refused to bargainwith the Union when, between August 16 and October 1, 1963, it unilaterally andwithout notice to or consultation with the Union,terminated its business operations.3The General Counsel concedes that the termination was occasioned solely by thefinancial difficulties which Respondent was experiencing,and had no discriminatoryovertones.Respondent,while admitting that it closed its plant on August 31, 1963,denies that such action was unilaterally taken.The issue is thus a narrow one. wasRespondent'sdecision to shut its plant formulated and implemented without givingthe Union advance notice and opportunity to discuss that decision?In May 1962 the Union was certified in a Board election as the collective-bargain-ing agent of Respondent'sproduction and maintenance employeesIn July 1962theUnion furnished Respondent with a proposed collective-bargaining agreement.No formal bargaining sessions were held until April 10, 1963.However,at a lunch-eon meeting between E. L. Abercrombie,president of the Union,and Abner Cohen,vice president of Respondent,which was held in November 1962, Cohen informedAbercrombie that, while Respondent was willing to negotiate a labor agreement withthe Union,Respondent was experiencing severe economic problems in the operationof its business.'The complaint,which issued on January 15, 1964,was based on a charge and anamended charge filed on November 13, 1963, and January 8, 1964,respectively.2Apex Linen Service of Columbus, Inc, is the only Respondent involved in thisproceeding.3Whilethe complaint alleges that betweenAugust 16and October 1, 1963,Respondentunilaterally and without notice to or consultation with the Union"subcontracted out"thework at the Columbus,Georgia,plant,no evidence was adduced at the hearing toestablish that any subcontract had been made and the case was not litigated on that basis. APEX LINEN SERVICE OF COLUMBUS, INC.307The first formal bargaining session was held on April 10, 1963, and was attendedby Cohen, Respondent's Attorney Fine, Abercrombie, and the Union's Attorney andNegotiator Mitchell.At this session, the Union's proposed contract and Respondent'scounterproposals were discussed.The second formal meeting was conducted onMay 2, with the same individuals in attendanceOnce again, the proposals andcounterproposals were the topic of discussion.With respect to these meetings, Cohentestified that he had informed the union negotiators that Respondent's accountantshad for some time been advising that the operation was not profitable and shouldbe terminated, that sales in the past year had fallen off approximately $30,000 andthe outlook for the future was dun, and that if costs rose ` it might be necessary toclose that plant."Cohen admitted, however, that he had never notified the Unionof Respondent's decision to close the plant.Mitchell testified that he had beenshown the financial statements of the Company for 1962 and for the appropriatemonths of 1963 which "revealed that the Company was not making any profit, orvery much profit," and acknowledged that Cohen and Fine had stated that Respond-ent could not afford any increased costs at the time.Mitchell disclaimed having anydiscussion with Cohen or Fine concerning the possible closing of the plant." 4Following the May 2 meeting, negotiations between the parties were conducted bycorrespondence.On May 3 Mitchell sent Respondent a letter embodying a new setof proposals.Attorney Fine responded on May 16 by agreeing to some of the pro-posals and rejecting others.Mitchell replied on June 3 by making some concessionsbut standing firm on the other proposals.On June 21 Fine wrote Mitchell to advisethat, because of the adverse financial reports, Respondent could not go beyond thewage increase which it had previously offered. In this letter Fine told Mitchell that:I have been told that on many occasions during the past two years the Officersand Board of Directors have given consideration to the closing of this operationbecause of the constant losses sustained.On June 26 Mitchell sent Fine the Union's final offer.Mitchell again wrote Fineon September 13 asking that a meeting be held to discuss the various proposals.OnSeptember 23 Fine answered:You will recall that during previous conferences we stated to you and Mr. Aber-crombie that [Respondent] had been operating with a substantial loss frommonth to month and year to year. Business continued to decline and lossescontinued to increase and by reason thereof, it was necessary to close the laun-dry operation of this company. If you will check you will find that laundryoperations have been discontinued now for a period of several weeks. I willbe glad to set up a conference but it would appear to me that any discussionsor negotiations would be for naught.Mitchell replied by letter of September 26, stating that the termination of operationswas a violation of Section 8(a)(5) of the Act "because such action was never com-municated to or discussed with the certified collective-bargaining agent.Pleaseadvise the earliest day, time and place convenient for a full discussion and negotia-tions relative to severance pay for employees terminated, retention of seniority fortransfer purposes and other related problems of mutual interest."On November 4Fine informed Mitchell that all employees employed on the date of the plant's ter-mination had been given specified amounts of severance pay depending upon theirlength of service, that each employee had been offered employment at another sub-sidiary known as Apex of Atlanta, Georgia, and that one employee had acceptedthe offer.5The Union made no further request for bargaining on these "fringe"subjects and, on November 13, filed the initial charge in this case.4At one point in his examination, Mitchell was asked by Respondent's counsel whetherthere had been any statements made at these negotiation sessions by company representa-tives to the effect that Respondent "might be forced to go out of business."When theTrial Examiner inquired whether Mitchell desired to have the question repeated, Mitchellanswered in the affirmative. In its brief, Respondent asserts that Mitchell therebyaffirmatively acknowledged that such a statement was made. I do not so construe histestimony, particularly in view of his subsequent denialsHowever, I am willing toaccept the testimony of Cohen that he did tell the union negotiators that "it might benecessary to close that plant" because of financial difficultiesMoreover, as indicatedhereinafter,Mitchell was informed by Fine in a letter of June 21, 1963, that Respondenthad been considering closing the plant for that reason.5It appears from the record that another employee-a truckdriver-accepted similaremployment at a warehouse in Columbus, Georgia, which this subsidiary operates. 308DECISIONSOF NATIONALLABOR RELATIONS BOARDAnalysis and Concluding FindingsAs heretofore indicated, the sole issue presented is whether Respondent unilater-ally closed its plant without first notifying the Union of its decision to do so andaffording the Union an opportunity to bargain over that decision. I find that inNovember 1962, Vice President Cohen informed Union President Abercrombie thatRespondent was losing money at the Columbus plant. I further find that, duringthe bargaining meetings held on April 10 and May 2, 1963, the union negotiatorswere shown Respondent's financial statements which concededly portrayed the Colum-bus plant as a losing operation, and that Cohen informed them "it might be necessaryto close that plant" if operating costs increased. I also find that in his letter datedJune 21, 1963, Respondent's Attorney Fine advised Union Negotiator Mitchell thatover the preceding 2-year period Respondent had considered closing its plant becauseof the financial losses sustained.However, I find that at no time prior to the cessa-tion of operations at the plant on August 31, 1963,6 did Respondent notify the Unionthat the former had actually decided to and would close its plant on that date. I fur-ther find that after the termination of operations at the plan, Respondent awardedall employees employed on that date specified amounts of severance pay, offeredeach such employee employment at a subsidiary plant of Apex Corporation inAtlanta, Georgia, and actually employed two such individuals at the other locationswho had accepted the offer. I conclude and find that the Union was informed ofthis action, and made no further request to bargain over these matters.?InTown & Country Manufacturing Company, Inc.,136 NLRB 1022, the Boardruled that the elimination of unit jobs, either in whole or in part, and whether foreconomic or discriminatory reasons, is a mandatory subject of collective bargainingwithin the purview of Section 8(a)(5) of the Act. In so doing, it announced thatan employer was under a statutory obligation to notify the collective-bargainingrepresentative of the affected employees of itsdecisionto curtail or eliminate opera-tions, and to afford such representative an opportunity to bargain over the matter.Inmy opinion, the obligation thus imposed is not discharged by a managementprophecy that a plant "might" close unless business picks up or unless a union scalesdown its economic demands, and, so far as I can discern, the Board cases do notspeak otherwise, for it is not uncommon, in the give-and-take of bargaining, formanagement to utilize such prophecies as a bargaining technique in the hope ofextractingmore favorable terms from its bargaining counterpart.Itiswhenprophecy becomes reality, when a bargaining impasse actually forces an economicdecision to eliminate unit jobs, that notice of such a decision becomes statutorilycritical, for then the union and its employee-members are put on notice that theymust come forward with some concrete concession or alternative to stay the lifeof the employing enterprise. It was the Board's judgment inTown & Countrythat,by affording a union the opportunity to bargain over a management decision to ter-minate an operation, discussion might produce agreement between the parties whereby"business operations may profitably continue and job may be preserved."As I have found that the Respondent did not notify the Union of its decision toclose the Columbus plant and did not provide the Union with an opportunity tobargain over that decision, I conclude and find that Respondent thereby violatedSection 8(a) (5) and (1) of the Act.8"The record establishes that Respondent completely shut down its basic laundry opera-tions on August 31 and eliminated a small starch department on September 6.As thedate on which Respondent went out of business is not critical, I conclude and find, forthe purposes of this Decision, that a complete cessation of business occurred on August 31.7 The complaint does not allege a failure to bargain by Respondent over these "fringe';subjects.8I have found that, in response to Mitchell's letter of September 26 requesting negotia-tions concerning "severance pay for employees terminated, retention of seniority fortransfer purposes and other related problems of mutual interest," Fine informed Mitchellof the actions which Respondent had taken with respect to these matters.As the Unionmade no further request for discussion of these issues after receiving this information,and as the complaint does not allege that Respondent unlawfully failed to bargain overthese matters,I do not find that Respondent violated Section 8(a) (5) and (1) of theAct with regard to the effects of the cessation of operations upon the employees. APEX LINEN SERVICE OF COLUMBUS, INC.309IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative action,set forth in the Recommended Order below, which will effectuate the policies ofthe Act.The General Counsel prays for a remedial order which would require Respondentto reinstate the individuals whose employment ceased with the closing of Respond-ent'sColumbus plant, to award backpay to them, and to bargain with the Unionconcerning any future decision to cease operations. It is his apparent convictionthatTown & Countryand related decisions 9 provide authority of fashioning sucha remedy. I am unable to agree.InTown & Country, Fibreboard,andAdams Dairy,the employer had subcon-tracted only a portion of the enterprise without bargaining with the union over thedecision to do so.The Board ordered the employer to reinstate the subcontractedportion of his business, rehire the employees who had lost their unit jobs, and makethem whole. So far as I am able to discern, there is nothing to be found in thosedecisions which suggests that the Board would order an employer whocompletelyceases business for economic reasons to resume his former operations.Accordingly,I deny the General Counsel's request that the Respondent resume operations andreinstate the affected employees.10Nor do I deem it appropriate to award backpay in this case.On the basis ofexhibits introduced into evidence by the General Counsel, the record demonstratesthat,when Respondent went out of business, it awarded the employees involvedspecific amounts of severance pay and offered them employment in jobs with ApexofAtlanta, a subsidiary of Apex Corporation.Two individuals accepted suchemployment.There is nothing to indicate that the employment so offered was notsubstantially equivalent to that existing at Respondent's plant, or that the offer ofsuch employment would have imposed onerous or disadvantageous conditions uponits acceptance.I therefore find that these offers of employment effectively relievedRespondent of any backpay liability.As I have found that Respondent violated Section 8(a)(5) and (1) of the Actby closing its plant without notifying the Union and affording it an opportunity tobargain over the decision to cease operations, I deem it appropriate, in order toeffectuate the policies of the Act, to recommend that Respondent place the namesof all employees who lost their jobs as a consequence of the cessation on a prefer-ential hiring list and, in the event Respondent hereafter resumes the operation atColumbus, Georgia, to offer to these employees immediate reinstatement to theirformer or substantially equivalent positions without prejudice to their seniority andother rights and privileges which they previously enjoyed.11 I shall also recommende Fibreboard Paper Products Corporation,138 NLRB 550;Adams Dab y, Inc,137NLRB 815.10 There is a suggestion in the General Counsel's brief that Respondent did not entirelycurtailitsColumbus operation because of asserted testimony by Respondent's VicePresident Cohen that a warehouse exists in Columbus from which Respondent distributeslinens tocustomersThe record shows that the assets of Respondent, including thewarehouse, were sold to Apex Corporation.Thus, Respondent had not been shown to ownor operate this warehouse.There is also a suggestion In the General Counsel's brief that Apex Corporation beordered to remedy Respondent's unfair labor practices. It should be noted, in thisconnection,that the General Counsel elected to proceed, both in charge and complaint,against the Respondent alone.As Apex Corporation is not a party to this proceeding,there is basisfor directing an affirmativeremedialorder against that entity.n Because the two employees who accepted employment with the subsidiary, Apex ofAtlanta,may desire future employment in Columbus,I shall recommendthat theirnames also be placed on the list. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, when and if Respondent resumes operations, it shall, upon request, bargain withtheUnion as the exclusive bargaining representative of the employees in the unitherein found appropriate. In the event that operations are resumed, I shall furtherrecommend that Respondent be ordered to bargain with the Union concerning theformulation and implementation of any future decision to terminate its business.As the Respondent's Columbus, Georgia, plant, no longer exists, the customaryposting of notices is not feasible. I shall therefore recommend that Respondent berequired to mail a copy of the notice appended to this Decision to the Union andto each employee whose name appears on the preferential hiring list.Upon the foregoing findings of fact, and upon the entire record in this case, I makethe following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Section 2(2) of the Act, andis engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct, and at all times material has been the certified and recognized collective-bar-gaining representative of a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) composed of all production and maintenanceemployees at Respondent's Columbus, Georgia, plant, excluding office clerical employ-ees, route salesmen, professional employees, guards, and supervisors as defined inthe Act.3.By closing its Columbus, Georgia, plant, on August 31, 1963, unilaterally andwithout prior notice to or consultation with the Union, Respondent refused to bar-gain collectively with the Union and thereby engaged in unfair labor practices whichcome within the proscriptive ambit of Section 8(a)(5) and (1) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire recordin this case, and pursuant to Section 10(c) of the National Labor Relations Act, asamended, I recommend that Respondent Apex Linen Service of Columbus, Inc.,Columbus, Georgia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Laundry, Dry Cleaning and LinenWorkers International Union, Local 218, as the exclusive bargaining representativeof all employees in the appropriate unit consisting of all production and mainte-nance employees, excluding office clerical employees, route salesmen, professionalemployees, guards, and supervisors as defined in the Act.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist the above-named or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Create a preferential hiring list containing the names of all employees whoseemployment was terminated as a result of the cessation of Respondent's business,and notify the above-mentioned Union and each employee so listed of the establish-ment of such a list and the contents thereof. If and when Respondent shall resumeoperations in Columbus, Georgia, it shall offer the individuals whose names appearon the aforesaid list full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rights and privileges previouslyenjoyed, as set forth in the section herein entitled "The Remedy."(b) If and when operations are reinstituted, bargain collectively, upon request,with Laundry, Dry Cleaning and Linen Workers International Union, Local 218, asthe exclusive bargaining representative of all employees in the appropriate unit setforth above, and embody any understanding reached in a signed agreement, andbargain with that labor organization concerning the formulation and implementationof any future decision to cease operations.(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary or useful toassure compliancewith this Recommended Order. APEX LINEN SERVICE OF COLUMBUS, INC.311(d)Mail a copy of the attached notice marked "Appendix" 12 to Laundry, DryCleaning and Linen Workers International Union, Local 218, and to each employeewhose name appears on the preferential hiring list.Copies of said notice, to befurnished by the Regional Director for Region 10, shall, after being signed by anauthorized representative, be mailed immediately upon receipt thereof to Laundry,Dry Cleaning and Linen Workers International Union, Local 218, and to theemployees whose names appear on the preferential hiring list.(e)Notify the Regional Director for Region 10, in writing, within 20 days fromthe receipt of this Decision, what steps it has taken to comply herewith.1312 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order Is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the UnitedStatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "aDecision and Order"131n the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the aforesaid Regional Director, in writing, within10 days from the date of this Order, what steps it has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL, if and when we resume operations at our plant in Columbus,Georgia, bargain upon request with Laundry, Dry Cleaning and Linen WorkersInternationalUnion, Local 218, as the exclusive bargaining representative ofall employees in the appropriate unit consisting of all production and mainte-nance employees, excluding office clerical employees, route salesmen, profes-sional employees, guards, and supervisors defined in the Act, and embody anyunderstanding reached in a signed agreement, and WE WILL bargain with thatlabor organization concerning the formulation and implementation of anyfuture decision to cease business operations.WE WILL create a preferential hiring list containing the names of all employ-ees whose employment was terminated as a result of the cessation of operationsat the Columbus, Georgia, plant, and notify the above-named Union and allindividuals named on said list of the establishment of the list and the contentsthereof.WE WILL, if and when we resume operations at the aforementioned plant, offerall the individuals whose names appear on the preferential hiring list full rein-statement to their former or substantially equivalent positions without prejudiceto their seniority or other rights and privileges previously enjoyed.WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof their rights to self-organization, to form, join, or assist the above-named orany other labor oiganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrain fromany or all such activities.All our employees are free to become, remain, or refrain from becoming orremaining, members of the above-named Union or any other labor organization.APEX LINEN SERVICE OF COLUMBUS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia, TelephoneNo. Trinity 6-3311, Extension 5357, if they have any question concerning thisnotice or compliancewithits provisions.